Citation Nr: 1422041	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-36 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps. from September 1942 to October 1945.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2013, the Veteran presented testimony in a travel board hearing before the undersigned.  In July 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for the regular aid and attendance of another person are more nearly approximated.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of SMC  based on the need for aid and attendance constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks SMC under 38 U.S.C.A. § 1114(s) which provides that SMC  will be granted if a veteran has a service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of a service-connected disability or disabilities.  See also 38 C.F.R. § 3.350(i) (2013).  

Under the pertinent criteria, the law provides that SMC is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2013).  The criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2013). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2013). 

A Veteran who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bed rest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.  

SMC is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2013). 

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the issue is adjudicated on the basis of the record, keeping in mind the benefit of the doubt. 

The Veteran is currently service-connected for partial paralysis of the peroneal and tibial lateral and medial nerves of the right side, evaluated as 40 percent disabling; muscle group VI with moderate impairment of flexion of the right forearm with traumatic arthritis, evaluated as 30 percent disabling; shell fragment wound multiple, penetrating right thigh anteriolateral aspect, with retained multiple shrapnel muscle and fascia lata defects, evaluated as 30 percent disabling; deformity of the right arm/residual of compound fracture of the humerus with malunion, evaluated as 20 percent disabling; scar of the left forearm with weakness, evaluated as 10 percent disabling; adherent scar of the right upper arm, evaluated as 10 percent disabling; anxiety disorder, evaluated as 10 percent disabling prior to February 15, 2011, and 30 percent disabling thereafter; spondylolisthesis of the lumbar spine, evaluated as 10 percent disabling; shell fragment wound/laceration of the submaxillary region, evaluated as non-compensable; bilateral hearing loss disability, evaluated as 30 percent disabling effective February 15, 2011; and tinnitus, evaluated as 10 percent disabling effective February 15, 2011.  The Veteran's combined disability rating is 90 percent.  Additionally, he is in receipt of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).

The Court of Appeals for Veterans Claims held in Bradley v. Peake, 22 Vet. App. 280 (2008), held that a TDIU rating could serve as the "total" service-connected disability, if the TDIU entitlement was solely predicated upon a single disability for the purpose of considering entitlement to SMC as provided in § 1114(s).  

As noted by the Board in the July 2013 remand, the record is unclear as to whether the TDIU rating for the Veteran was provided for a single disability, i.e. residuals of a shell fragment wound.   Pursuant to the Board's remand, the Veteran was provided an examination in September 2013.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that taken individually, the Veteran's service-connected disabilities would be expected to significantly negatively impact his ability to pursue more ambulatory occupations, although they would not be expected to preclude his ability to pursue any sedentary career for which he is otherwise qualified.  The examiner further indicated that if taken in total, the Veteran's service-connected conditions would be reasonably expected to preclude his ability to obtain and maintain most occupations (ambulatory as well as sedentary) for which he is otherwise qualified.  In support of his opinion, the examiner stated that the Veteran's service-connected disabilities would be expected to essentially preclude his ability to pursue more ambulatory occupations, and his service-connected upper arm condition, service-connected spondylolisthesis with paralysis of the sciatic nerve, impaired hearing, and right foot drop would be reasonably expected to significantly negatively impact his ability to maintain even sedentary occupations.

However, during his April 2013 hearing, the Veteran testified that prior to retirement he worked as a security policeman.  

As to the factual basis for an SMC, the relevant evidence addressing this criteria includes a November 2008 Application for Aid and Attendance and/or Housebound Benefits signed by a VA physician but appears to have been filled out by the Veteran.  The form reflected that although Veteran was competent, he was not totally blind or bedridden.  He was not able to dress/undress, not able to walk unassisted, not able to attend to wants of nature, not able to keep self-clean, and not senile.  Additionally, he was not able to leave his home for short distances unattended, not permanently confined to home or immediate area physically and mentally, and not able to protect himself in the daily environment.  The Veteran also indicated that he could not put his shoes on, was unstable getting around, and his spouse bathed him.  

A June 2009 VA examination report showed that the Veteran was not permanently bedridden, he was not currently hospitalized, he could travel beyond his current domicile, and he traveled to the examination alone.  The Veteran reported increased difficulty with normal daily activities.  He was able to perform all normal self-care tasks but his wife had been assisting him with dressing, driving, and performing household chores.  He used a walker and motorized wheelchair.  He had dizziness less than weekly, no memory loss, imbalance affected the ability to ambulate weekly, and he was able to perform all functions of self-care.  

On physical evaluation, the examiner noted that the Veteran could walk without the assistance of another person only within the home and he required the use of a walker.  He could leave the home unrestricted, his functional impairments were permanent, his best corrected vision was not 5/200 or worse in both eyes, and he had decreased range of motion of the cervical spine due to pain.  There was no limitation of motion or deformity of the thoracolumbar spine, the function of the upper extremities was not normal, and there was no upper extremity amputation.  As to upper extremity strength and coordination, the left side was normal but the right side exhibited mild or moderate impairment.  He had some difficulty with the ability for self-feeding, to dress and undress, to self-bath, and to self-groom; and he had marked difficulty with toileting ability.  Function of the lower extremities was not normal and there was no lower extremity amputation.  There were no left lower extremity functional limitations.  However, there were functional limitations of the right lower extremity including limitation of joint motion, muscle weakness, and lack of coordination.  He had a history of right lower extremity wound with residual partial paralysis of peroneal and tibial lateral and medial nerves causing mild to moderate restriction/difficulty with standing/balance/ambulation.  He was able to sit and accomplish most self-care tasks.  On weight bearing, the Veteran favored his uninjured left side.  Propulsion and balance were not normal and he used a motorized wheelchair.  The diagnoses were partial paralysis of the peroneal and tibial lateral and medial nerves shell fragment wound to the right thigh, and deformity of the right arm with history of right compound fracture of the humerus with malunion. 

The Veteran, his wife, and his daughter presented testimony before the undersigned in April 2013.  They all stated that the Veteran needed his family's assistance to prepare his meals, bathe, attend to toileting needs, dress, maintain the house, and transfer from his wheelchair to his bed/couch/chair/car.  He stated that he used a wheelchair, walker, and electric scooter due to his leg problems.  He also recently fell three times due to his service-connected leg disabilities.  The Veteran also indicated that the longest trip he had made in the last several years was to the VA for his medical appointments, and that without his family's assistance he would likely be in a nursing home.  

The September 2013 VA examiner found that it was as least as likely as not (a probability of 50 percent or greater) that the Veteran was entitled to SMC based on the need for aid and attendance as a result of his service-connected disabilities.  The examiner reasoned that the Veteran had significant difficulties in attending to normal activities of daily living including dressing and bathing himself without assistance, and feeding himself without at least minimal assistance (the Veteran stated that his wife has to cut his meat for him at dinner).  The examiner further noted that while the Veteran was able to ambulate within the home with the aid of a walker, his imbalance made him particularly prone to falls.  In noting the Veteran statements with regard to his wife's failing health, specifically her eyesight, the examiner remarked that it was increasingly difficult for the Veteran and his wife to properly administer his medications. 

Based on the above, all doubt is resolved in the Veteran's favor and the Veteran is afforded the benefit of the doubt in finding that the Veteran's service-connected disabilities require the need for aid and assistance of others for dressing, bathing, and feeding.  In addition, the Veteran's imbalance makes him prone to falls, therefore, aid and attendance is also necessary in order to protect the Veteran from the hazards or dangers incident to his daily environment.  The Veteran's service-connected disabilities ultimately render him so helpless that he is in need of the regular aid and attendance of another person.  

It is noted that while no single service-connected disability is assigned a single rating, the Veteran does have multiple disabilities (e.g., partial paralysis of the peroneal and tibial lateral and medial nerves on the right; muscle group VI with moderate impairment of flexion of the right forearm with traumatic arthritis; shell fragment wound multiple, penetrating right thigh anteriolateral aspect, with retained multiple shrapnel muscle and fascia lata defects; and deformity of the right arm as a residual of compound fracture of the humerus with malunion) which resulted from injuries incurred in combat.  These disabilities combine to one disability rating in excess of 60 percent pursuant to 38 C.F.R. § 4.16(a) (2013) and the RO found the Veteran unemployable due to the residuals of his multiple shrapnel fragment wounds.  

Therefore, resolving all doubt in the Veteran's favor, the Veteran requires the regular aid and attendance of another person, and SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. § 5107(b) (West 2002).  As SMC based on aid and attendance is now established, the claim for SMC at the housebound rate is moot because SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) results in a greater monetary award than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


